Exhibit 10.3


CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is effective as of this 21st day of
April 2008 (the “Effective Date”) between First Transaction Management, Inc., a
Delaware corporation (the “Company”), and PAN Consultants Ltd., a New York
corporation (the “Consultant”). (Together the Company and the Consultant may be
referred to herein as the “Parties”, and individually as a “Party”.)

Whereas, the Company is a public “shell” and desires to effect a merger,
acquisition or other form of business combination with an operating entity ( a
“Business Combination”) and;

Whereas, the Consultant has expertise in conducting due diligence investigations
of potential candidates for a Business Combination and therefore the Company has
asked the Consultant to provide it with due diligence assistance in connection
with a Business Combination, in exchange for the consideration, and in
accordance with the terms and conditions, set forth in this Agreement,

Now, Therefore, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Consultant hereby agree as follows:

     1.        Term. The term of this Agreement shall begin on the Effective
Date and shall continue for a period of one year (the “Initial Term”) and
thereafter shall automatically continue for successive terms of one year each
(each a “Renewal;” the Initial Term and any Renewals are collectively referred
to as the “Term”) unless either party hereto shall give written notice of
termination at least thirty (30) days prior to the expiration of the Initial
Term or any Renewal, as the case may be, in which case this Agreement shall
automatically terminate and neither Party shall have any further obligation
hereunder to the other Party except as set forth in Section 13 hereof.

    2.        Obligations. The Consultant hereby agrees to assist the Company in
its efforts to effect a Business Combination by performing due diligence
investigations on potential candidates for a Business Combination submitted by
the Company from time to time during the Term. It is understood and agreed that
there shall be no limit on the number of potential candidates to be investigated
by the Consultant.

    3.        Consulting Fee. In consideration of the services to be provided by
the Consultant pursuant to this Agreement, the Company agrees to pay the
Consultant a fee (the “Consulting Fee”) equal to Sixty Thousand Dollars
($60,000), payable in its entirety upon, and when, as and if the Company shall
close a Business Combination during the Term. As a further inducement to
Consultant to enter into this Agreement, the Company agrees that if a Change of
Control Transaction (as hereinafter defined) shall occur during the Term, then
upon the closing of the Change of Control Transaction the Company shall be
obligated to pay the Consulting Fee to the Consultant. As used herein, “Change
of Control Transaction” shall mean the sale by the Company and/or the
controlling shareholder of the Company, Susan Schreter, of such number of shares
of the Company’s common stock or other securities of the Company convertible
into common stock so as to permit the buyer to elect a majority of the board of
directors of the Company.

    4.        Expense Reimbursement. During the Term, the Company agrees to
reimburse the Consultant for pre-approved ordinary, necessary and reasonable
expenses incurred or expended by the Consultant in connection with the
performance of its services under this Agreement, payable within ten (10) days
after presentation by the Consultant of proper expense statements or vouchers,
or such other supporting receipts and documentation as the Company may
reasonably require.

    5.        Business Relationship. In furnishing services hereunder, the
Consultant is acting as independent contractor in relation to the Company.
Neither the Consultant on the one hand, nor the Company on the other hand, shall
have the right to obligate or bind the other in any manner whatsoever or act in
the name of the other, and nothing contained herein shall give, or is intended
to give, any rights of any kind to any third person. The employees of one Party
to this Agreement are not, shall not be deemed to be, and shall not hold
themselves out as employees of another Party to this Agreement. No agency,
employment, partnership, joint venture, or other joint relationship is created
by this Agreement.

--------------------------------------------------------------------------------

    6.        Representations and Warranties. Each of the Parties hereby
represents and warrants to the other the following: (i) each has full power and
authority to execute this Agreement and to perform its obligations hereunder;
(ii) this Agreement constitutes a valid and binding obligation of each,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy or insolvency laws or by equitable principles; (iii) each intends
to be fully bound by the terms hereof; (iv) each has the unfettered right to
enter into and perform this Agreement on the terms and subject to the conditions
hereof; and (v) neither the execution and delivery of this Agreement nor the
performance of any of the respective obligations hereunder constitute or will
constitute a violation or breach of, or a default under, any agreement,
arrangement or understanding, or any other restriction of any kind, to which
such Party is a party or by which such Party is bound.

    7.        Assignment. This Agreement shall inure to the benefit of and shall
be binding upon the executors, administrators, successors and legal
representatives of the Parties. The duties and obligations of the Consultant
hereunder are personal and cannot be assigned, delegated or transferred without
the express written consent of the Company. The Company’s rights, interests and
obligations hereunder may not be assigned or transferred.

    8.        Notices. All notices or other communications to be made, given or
furnished pursuant to or under this Agreement (each, a “Notice”) shall be in
writing and shall be deemed given or furnished if addressed to the Party
intended to receive the same at the address of such Party as set forth below (i)
upon receipt when personally delivered at such address; (ii) four (4) business
days after the same is deposited in the United States mail as first class
registered or certified mail, return receipt requested, postage prepaid; (iii)
one (1) business day following the date the Notice is sent via facsimile,
provided that the sending Party receives electronic confirmation that delivery
was successfully completed; or (iv) one (1) business day after the date of
delivery of such Notice to a nationwide, reputable commercial courier service
specifying next day delivery:

              (a)     If to the Company:

                                                                                                                    
First Transaction Management, Inc.
                                                                                                                    
381 S.E. Crystal Creek Circle
                                                                                                                    
Issaquah, WA 98027
                                                                                                                    
Attention: Susan Schreter

              (b)     If to the Consultant:

                          
                                                                                         
PAN Consultants Ltd.
                                                                                                                    
14 Wall Street, 20th floor
                                                                                                                    
New York, NY 10005
                                                                                                                    
Attention: Philippe Niemetz

 

Any Party may change the address or fax number to which any Notice is to be
delivered to any other address or fax number within the United States of America
by furnishing written Notice of such change at least fifteen (15) days prior to
the effective date of such change to the other Party in the manner set forth
above, but no such Notice of change shall be effective unless and until received
by such other Party. Rejection or refusal to accept, or inability to deliver
because of changed address or fax number or because no Notice of changed address
or fax number was given, shall be deemed to be receipt of any such Notice. Any
Notice to an entity shall be deemed to be given on the date specified in this
paragraph, without regard to when such Notice is delivered by the entity to the
individual to whose attention it is directed and without regard to the fact that
proper delivery may be refused by someone other than the individual to whose
attention it is directed. If a Notice is received by an entity, the fact that
the individual to whose attention it is directed is no longer at such address or
associated with such entity shall not affect the effectiveness of such Notice.

--------------------------------------------------------------------------------



      9.       Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law.

    10.       Enforceability. If any provision of this Agreement is found or
declared by a court of competent jurisdiction to be void or unenforceable, the
remaining provisions of this Agreement shall continue in full force and effect
and the Parties shall endeavor in good faith to modify the void or unenforceable
provision to carry out the original intent of the Parties in a legally
enforceable manner.

    11.       Headings. The paragraph headings of this Agreement are not a
substantive part of this Agreement and shall not limit or restrict this
Agreement in any way.

    12.       Counterparts. This Agreement may be executed in counterparts, one
by each Party, with the same effect as if all Parties hereto had signed the same
document. This Agreement and any amendments hereto, to the extent signed and
delivered by means of a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No Party hereto shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine as a
defense to the formation of a contract and each such Party forever waives any
such defense.

    13.       Effect of Termination. Notwithstanding anything to the contrary
contained herein, if this Agreement shall be terminated by the Company, whether
at the expiration of the Initial Term or any Renewal, and within six (6) months
thereafter the Company shall effect a Business Combination or the Company and/or
Susan Schreter shall effect a Change of Control Transaction with any party upon
which Consultant performed due diligence during the Term in the case of a
Business Combination or otherwise in the case of a Change of Control
Transaction, then in either case the Consultant shall be entitled to be paid the
Consulting Fee upon the closing of such Business Combination or Change of
Control Transaction.

    In Witness Whereof  the Parties have executed and entered into this
Agreement as of the date first above written.

FIRST TRANSACTION MANAGEMENT, INC.

                By: /s/ Susan Schreter          

--------------------------------------------------------------------------------

          Susan Schreter, President            

PAN CONSULTANTS LTD.

                By: /s/ Philippe Niemetz          

--------------------------------------------------------------------------------

          Philippe Niemetz, President  

--------------------------------------------------------------------------------



Susan Schreter
381 S.E. Crystal Creek Circle
Issaquah, WA 98027

  April 21, 2008

First Transaction Management, Inc.
381 S.E. Crystal Creek Circle
Issaquah, WA 98027

PAN Consultants Ltd.
14 Wall Street, 20th Floor
New York, NY 10005

Ladies and Gentlemen:

        Reference is made to the consulting agreement, dated the date hereof
(the “Consulting Agreement”), between First Transaction Management, Inc., a
Delaware corporation (the “Company”), and PAN Consultants Ltd., a New York
corporation (the “Consultant”). All capitalized terms used but not defined
herein shall have the meanings set forth in the Consulting Agreement.

        In order to induce you to enter into the Consulting Agreement, the
undersigned, the controlling shareholder of the Company, hereby agrees that if
consultant shall be entitled to be paid the Consulting Fee in connection with a
Change of Control Transaction as provided in the Consulting Agreement and such
Change of Control Transaction involves the sale by me of all or part of my
securities of the Company, I agree to pay may proportionate share of the
Consulting Fee.

 

Very truly yours,

                  /s/ Susan Schreter          

--------------------------------------------------------------------------------

          Susan Schreter  